EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Mason Reg. No. 36,597 on January 29, 2021.

Claims 1-20 are allowed.

The application has been amended as follows: 

(Currently Amended) A method, comprising:
obtaining at least one application request, from one or more of a user and a first application, to access a second application, wherein the second application processes data of a given data type in a multi-tier environment comprising cloud resources and a plurality of edge nodes, wherein said application request comprises (i) the given data type, and (ii) a data freshness constraint indicating a time elapsed since an acquisition from a source of the data;
processing, using at least one processing device, one or more application requests received within a decision window to allocate resources for one or more virtual nodes to process the one or more application requests received within the decision window, wherein the allocated resources for each of the one or more virtual nodes are on a corresponding one of: said cloud resources and a given one of said plurality of edge nodes, wherein the resources for the one or more virtual nodes to process the one or more application requests are provisioned to satisfy said data freshness constraint specified for the one or more application requests;

providing the one or more application requests to the one or more instantiated virtual nodes for processing by the one or more instantiated virtual nodes, wherein the one or more instantiated virtual nodes obtain from a data repository at least some of the data[[,]] needed to compute the given data type indicated in said application request

(Original) The method of claim 1, wherein the virtual node waits to process a given application request for output data of one or more predecessor requests.

(Original) The method of claim 1, wherein, upon completion of processing a given application request, the respective virtual node sends the output data of the given application request to one or more additional virtual nodes holding one or more successor requests to the given application request. 

(Original) The method of claim 1, further comprising the step of updating the data based on an evaluation of a time-stamp of the data from the data repository with respect to the data freshness constraint.

(Original) The method of claim 1, further comprising the step of instantiating a copy of a workflow described by the given data type that is used to form the given data type.

(Original) The method of claim 1, wherein the data comprises data from one or more Internet of Things devices.

(Currently Amended) The method of claim 1, wherein the allocating 

(Currently Amended) A system, comprising:

at least one processing device, coupled to the memory, operative to implement the following steps:
obtaining at least one application request, from one or more of a user and a first application, to access a second application, wherein the second application processes data of a given data type in a multi-tier environment comprising cloud resources and a plurality of edge nodes, wherein said application request comprises (i) the given data type, and (ii) a data freshness constraint indicating a time elapsed since an acquisition from a source of the data;
processing, using the at least one processing device, one or more application requests received within a decision window to allocate resources for one or more virtual nodes to process the one or more application requests received within the decision window, wherein the allocated resources for each of the one or more virtual nodes are on a corresponding one of: said cloud resources and a given one of said plurality of edge nodes, wherein the resources for the one or more virtual nodes to process the one or more application requests are provisioned to satisfy said data freshness constraint specified for the one or more application requests;
instantiating, using the at least one processing device, the 
providing the one or more application requests to the one or more instantiated virtual nodes for processing by the one or more instantiated virtual nodes, wherein the one or more instantiated virtual nodes obtain from a data repository at least some of the data[[,]] needed to compute the given data type indicated in said application request

(Original) The system of claim 8, wherein the virtual node waits to process a given application request for output data of one or more predecessor requests.

(Original) The system of claim 8, wherein, upon completion of processing a given application request, the respective virtual node sends the output data of the given application request to one or more additional virtual nodes holding one or more successor requests to the given application request. 

(Original) The system of claim 8, further comprising the step of updating the data based on an evaluation of a time-stamp of the data from the data repository with respect to the data freshness constraint.

(Original) The system of claim 8, further comprising the step of instantiating a copy of a workflow described by the given data type that is used to form the given data type.

(Original) The system of claim 8, wherein the data comprises data from one or more Internet of Things devices.

(Currently Amended) The system of claim 8, wherein the allocating 

(Currently Amended) A computer program product, comprising a non-transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device perform the following steps:
obtaining at least one application request, from one or more of a user and a first application, to access a second application, wherein the second application processes data of a given data type in a multi-tier environment comprising cloud resources and a plurality of edge nodes, wherein said application request comprises (i) the given data type, and (ii) a data freshness constraint indicating a time elapsed since an acquisition from a source of the data;
processing, using at least one processing device, one or more application requests received within a decision window to allocate resources for one or more virtual nodes to process the one or more application requests received within the decision window, wherein the allocated resources for each of the one or more virtual nodes are on a corresponding one of: said cloud resources and a given one of said plurality of edge nodes, wherein the resources for the one or 
instantiating, using the at least one processing device, the 
providing the one or more application requests to the one or more instantiated virtual nodes for processing by the one or more instantiated virtual nodes, wherein the one or more instantiated virtual nodes obtain from a data repository at least some of the data[[,]] needed to compute the given data type indicated in said application request

(Original) The computer program product of claim 15, wherein the virtual node waits to process a given application request for output data of one or more predecessor requests.

(Original) The computer program product of claim 15, wherein, upon completion of processing a given application request, the respective virtual node sends the output data of the given application request to one or more additional virtual nodes holding one or more successor requests to the given application request. 

(Original) The computer program product of claim 15, further comprising the step of updating the data based on an evaluation of a time-stamp of the data from the data repository with respect to the data freshness constraint.

(Original) The computer program product of claim 15, further comprising the step of instantiating a copy of a workflow described by the given data type that is used to form the given data type.

(Currently Amended) The computer program product of claim 15, wherein the allocating 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During telephonic interviews with applicant’s attorney, Mr. Mason on 1/29/2021, the examiner stated that applicant’s remarks about processing application requests within a decision window, wherein the resources for the virtual nodes to process the application results are provisioned to satisfy the data freshness constraint specified for the application requests were persuasive, but she pointed out that applicant did not clearly claim that the virtual nodes were instantiated to process the requests and that providing the request to the instantiated virtual node for processing results in a virtual node obtaining data needed to compute the given data type in the application request. Thus, an amendment doing such was agreed to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UZMA ALAM/Primary Examiner, Art Unit 2457